18-1659
     Coreas-Alvarado v. Barr
                                                                               BIA
                                                                     Christensen, IJ
                                                                     A206 687 871
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 14th day of December, two thousand twenty.
 5
 6   PRESENT:
 7            José A. Cabranes,
 8            Susan L. Carney,
 9            Richard J. Sullivan,
10                 Circuit Judges.
11   _____________________________________
12
13   DUGLAS SEBASTIAN COREAS-ALVARADO,
14            Petitioner,
15
16                     v.                                     18-1659
17                                                            NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23
24   FOR PETITIONER:                      Kennji Kizuka, Esq., Human Rights
25                                        First, New York, NY.
26
 1   FOR RESPONDENT:                  Joseph H. Hunt, Assistant Attorney
 2                                    General; Mary Jane Candaux,
 3                                    Assistant Director; Stephanie E.
 4                                    Beckett, Trial Attorney; Michael
 5                                    Christopher Heyse, Trial Attorney,
 6                                    Office of Immigration Litigation,
 7                                    United States Department of
 8                                    Justice, Washington, DC.

 9       UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioner Duglas Sebastian Coreas-Alvarado, a native

14   and citizen of El Salvador, seeks review of a May 8, 2018

15   decision of the BIA affirming a July 7, 2017 decision of an

16   Immigration       Judge    (“IJ”)        denying   Coreas-Alvarado’s

17   application for asylum, withholding of removal, and relief

18   under the Convention Against Torture (“CAT”).           In re Duglas

19   Sebastian Coreas-Alvarado, No. A 206 687 871 (B.I.A. May 8,

20   2018), aff’g No. A 206 687 871          (Immig. Ct. N.Y. City July 7,

21   2017).       We   assume   the    parties’    familiarity   with   the

22   underlying facts and procedural history.

23       Coreas-Alvarado argues that the immigration court lacked

24   jurisdiction over his removal proceedings because his notice

25   to appear did not include the time and date of his hearing.

26   Our decision in Banegas Gomez v. Barr, 922 F.3d 101, 110 (2d

                                         2
 1   Cir. 2019), forecloses this argument. “[A]n NTA that omits

 2   information regarding the time and date of the initial removal

 3   hearing is nevertheless adequate to vest jurisdiction in the

 4   Immigration Court, at least so long as a notice of hearing

 5   specifying this information is later sent to the alien.” Id.

 6   at 112.   Coreas-Alvarado was served with a hearing notice and

 7   appeared at the hearing. His argument is thus defeated.

 8       Turning to the merits, we have reviewed the IJ’s decision

 9   as supplemented by the BIA.        See Yan Chen v. Gonzales, 417

10 F.3d 268, 271 (2d Cir. 2005).          The applicable standards of

11   review are well established.          See 8 U.S.C. § 1252(b)(4)(B);

12   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009)

13   (reviewing de novo questions of law and applications of law

14   to undisputed fact); Edimo-Doualla v. Gonzales, 464 F.3d 276,

15   281–83 (2d Cir. 2006) (reviewing nexus determinations for

16   substantial evidence).

17       An asylum applicant has the burden of showing that he

18   has suffered past persecution, or has a well-founded fear of

19   future    persecution,    “on    account      of   race,     religion,

20   nationality, membership in a particular social group, or

21   political   opinion.”      8    U.S.C.    §   1101(a)(42);    see id.

22   §§ 1158(b)(1)(B)(i),     1231(b)(3)(A).        Substantial   evidence


                                       3
 1   supports the agency’s finding that Coreas-Alvarado did not

 2   show that he was persecuted on account of his anti-gang

 3   political opinion or his particular social group of immediate

 4   family members of Salvadoran police officers.

 5       Political opinion can be either real or imputed by the

 6   persecutor, but in either case, it must be the persecutor’s

 7   motivation for the harm to support an asylum claim.             See

 8   Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 (2d Cir. 2005).

 9   Coreas-Alvarado testified that gangs target “everybody,” and

10   he has not demonstrated that gang members were motivated to

11   target him for reasons other than increasing their own ranks

12   and control.    See id.; Melgar de Torres v. Reno, 191 F.3d
13   307, 314 (2d Cir. 1999) (“general crime conditions” do not

14   constitute persecution on account of a protected ground).

15   Additionally,   because   he   has   not   adduced   evidence    of

16   alternative motives, he has not demonstrated that the agency

17   erroneously failed to employ a mixed-motive analysis.           See

18   Acharya v. Holder, 761 F.3d 289, 297 (2d Cir. 2014) (asylum

19   may be granted “where there is more than one motive for

20   mistreatment, as long as at least one central reason for the

21   mistreatment is on account of a protected ground”) (internal

22   quotation marks omitted).


                                     4
 1       That gang members harmed Coreas-Alvarado only after his

 2   refusal to join their ranks, without more, is insufficient to

 3   show an actionable nexus between the attacks and his political

 4   opinion.    See I.N.S. v. Elias-Zacarias, 502 U.S. 478, 482–84

 5   (1992) (holding that guerrillas’ retaliation for petitioner’s

 6   refusal to join was not motivated by political opinion).

 7   Additionally,        Coreas-Alvarado’s      argument      that    resisting

 8   recruitment     is     effectively       resisting   political       control

 9   (because, assertedly, gangs have formed a parallel governing

10   structure in El Salvador) is unavailing in light of the

11   principle     that     “the   mere    existence      of   a      generalized

12   ‘political’ motive underlying . . . forced recruitment is

13   inadequate to establish (and indeed, goes far to refute) the

14   proposition that [an applicant] fears persecution on account

15   of political opinion.” Id. at 482.

16       Substantial         evidence     also     supports     the      agency’s

17   determination that Coreas-Alvarado did not establish a well-

18   founded fear of future persecution that is based on his

19   membership in the particular social group that he asserts:

20   immediate family members of current and former Salvadoran

21   police officers.       When an applicant has not established past

22   persecution on account of a protected ground, he may establish


                                          5
 1   eligibility for asylum by demonstrating a well-founded fear

 2   of future persecution.      8 C.F.R. § 1208.13(b)(2).         To do so,

 3   the   applicant    must   “present     credible   testimony    that   he

 4   subjectively fears persecution and establish that his fear is

 5   objectively reasonable.”        Ramsameachire v. Ashcroft, 357 F.3d
6   169, 178 (2d Cir. 2004).     A fear may be objectively reasonable

 7   “even if there is only a slight, though discernible, chance

 8   of persecution,” Diallo v. I.N.S., 232 F.3d 279, 284 (2d Cir.

 9   2000), but not if it lacks “solid support” in the record and

10   is merely “speculative at best,” Jian Xing Huang v. U.S.

11   I.N.S., 421 F.3d 125, 129 (2d Cir. 2005).             To demonstrate

12   such a well-founded fear, the applicant must show either a

13   reasonable possibility that he would be singled out for

14   persecution if removed or that the country of removal has a

15   pattern   or   practice    of    persecuting      similarly    situated

16   individuals.      8 C.F.R. § 1208.13(b)(2)(iii).

17         Coreas-Alvarado cites evidence showing that, starting in

18   2015, gangs have engaged in a targeted assassination campaign

19   against officers and their families. Most of this evidence,

20   however, indicates that attacks on officers’ family members

21   were incidental to attacks on officers themselves.            Moreover,

22   the agency correctly observed that Coreas-Alvarado did not


                                        6
 1   live with his father in El Salvador and does not have a close

 2   relationship with him, that his father has not been targeted

 3   by gangs in the past, and that gangs did not mention Coreas-

 4   Alvarado’s father when they attacked him.        Accordingly, his

 5   stated fear that he will be targeted by gangs on account of

 6   his father’s occupation lacks “solid support in the record”

 7   and “is speculative at best.”       See Jian Xing Huang, 421 F.3d
8   at 129.

 9       Finally,   substantial    evidence    supports    the   agency’s

10   determination that Coreas-Alvarado did not establish his

11   eligibility for CAT relief.         To show CAT eligibility, an

12   applicant must demonstrate that someone in his particular

13   circumstances would “more likely than not” be tortured “by or

14   at the instigation of or with the consent or acquiescence of

15   a public official or other person acting in an official

16   capacity.”        8 C.F.R.   §§ 1208.18(a)(1),       1208.16(c)(2),

17   1208.17(a); see Khouzam v. Ashcroft, 361 F.3d 161, 170 (2d

18   Cir. 2004); Mu-Xing Wang v. Ashcroft, 320 F.3d 130, 143–44

19   (2d Cir. 2003).

20       The agency reasonably determined that Coreas-Alvarado

21   did not suffer torture in the past, because “torture requires

22   proof of something more severe than the kind of treatment


                                     7
 1   that would suffice to prove persecution.”    Kyaw Zwar Tun v.

 2   U.S. I.N.S., 445 F.3d 554, 567 (2d Cir. 2006).      Further, it

 3   reasonably   determined   that    Coreas-Alvarado     did   not

 4   demonstrate that he would more likely than not be tortured

 5   upon his return to El Salvador and did not err in failing to

 6   consider explicitly specific country conditions evidence and

 7   an expert affidavit addressing torture and the murders in

 8   some locales of men who refused gang recruitment.       The IJ

 9   acknowledged the “high rates of violence and crime in El

10   Salvador” and “evidence in the record that individuals who

11   refuse to join a gang may be subject to gang violence,” but

12   reasonably concluded that this evidence did not carry Coreas-

13   Alvarado’s heavy burden of showing that he would “more likely

14   than not” be tortured upon his return. Certified Admin. R. at

15   78; see 8 C.F.R. §§ 1208.18(a)(1); Xiao Ji Chen v. U.S. Dep’t

16   of Justice, 471 F.3d 315, 336 n.17 (2d Cir. 2006) (explaining

17   that this Court “presume[s] that an IJ has taken into account

18   all of the evidence before him, unless the record compellingly

19   suggests otherwise”); see also Jian Hui Shao v. Mukasey, 546

20 F.3d 138, 169 (2d Cir. 2008) (stating that the agency need

21   not “expressly parse or refute on the record each individual

22   argument or piece of evidence offered by the petitioner”)


                                   8
1   (internal quotation marks omitted).

2       For the foregoing reasons, the petition for review is

3   DENIED.   All pending motions and applications are DENIED and

4   stays VACATED.

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe,
7                               Clerk of Court




                                  9